DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 4-7, 11-14, drawn to a system for biomolecule production, the system comprising: a plurality of genetically engineered microorganisms comprising a genetic circuit and means for producing a biomolecule-of-interest, wherein the genetic circuit facilitates autonomous production of the biomolecule-of-interest; and an encapsulation material, wherein the encapsulation material is capable of forming microcapsules to contain the plurality of genetically engineered microorganisms, and wherein the microcapsules are functionally coupled to the genetic circuit.
Group II, claim(s) 18-24, drawn to a microfluidics platform for biomolecule production, the platform comprising: a microfluidic device comprising an input channel, a production chamber, and an assay chamber, a plurality of genetically engineered .
Group III, claim(s) 25 and 28-29, drawn to a method for producing a biomolecule-of-interest, the method comprising: loading a plurality of genetically engineered microorganisms contained in microcapsules into a microfluidics device, wherein the plurality of genetically engineered microorganisms comprise a genetic circuit and means for producing a biomolecule-of-interest; providing nutrients to the plurality of microorganisms; and producing the biomolecule-of-interest.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a plurality of genetically engineered microorganisms comprising a genetic circuit and means for producing a biomolecule-of-interest, wherein the genetic circuit facilitates autonomous production of the biomolecule-of-interest; and an encapsulation material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yu et al. (2011) in view of Huang et al. (2015) - both cited on IDS 12/29/2021.  
E. coli MC4100Zl carrying an ePop circuit, specifically the plasmid copy number per cell increases with increasing population density, resulting in increased basal levels of E protein. Accumulation of E protein leads to sub-population death by inhibiting cell wall synthesis. The remaining population will recover until the density is high enough to induce another round of lysis. Under appropriate experimental conditions, this density-dependent lysis results in population-level oscillations. When ePop cells are cultured in droplets, they develop population dynamics consistent with circuit function. The population in each droplet starts at a low density (1-5 cells per droplet) and reaches its threshold density at approximately the 6th hour when the population collapses. The population then recovered at approximately 20 hours. Thus, Huang et al. teach an engineered E. coli MC4100Zl that can regulate the technical implication of cell density  E. coli are used as host bacteria, it is routine practice in the art to prepare genetically engineered bacteria that produce specific products, Thus, to modulate the encapsulated cell density, The person skilled in the art is motivated to use as host the engineered E. coli MC4100Zl disclosed in Hunag et al. in the methods of Yu et al.  There would be an expectation of success in combining the two because the biomolecule-producing expression cassette is inserted for the production of the biomolecule of interest and is balanced by the MC4100Zl genetic circuit-mediated population dynamics, forming cycle couplings of crushing of the encapsulating material as cells grow, small molecule penetration, increase in cell density, and recovery of cell population level collapse. As such, the elements of claim 1 are obvious upon combination of Yu et al. in view of Huang et al. Thus, unity of invention is broken.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        18 February 2022